 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”), dated January 28, 2008 effective
as of the 1st day of January, 2008 (the “Commencement Date”) is entered into by
and between ASTA FUNDING, INC., a Delaware corporation, with offices at 210
Sylvan Ave., Englewood Cliffs, New Jersey 07632 (the “Company”) and CAMERON
WILLIAMS (the “Employee”).
W I T N E S S E T H:
     WHEREAS, the parties desire to enter this Agreement to set forth the terms
of the Employee’s employment by the Company.
     NOW, THEREFORE, in consideration of the mutual premises and covenants set
forth herein and for other good and valuable consideration, the receipt,
adequacy and legal sufficiency of which are hereby acknowledged, the Company and
the Employee mutually agree as follows:
1. Employment; Position and Duties.
     (a) Employment. The Company agrees to employ the Employee (or to employ the
Employee indirectly by causing a third-party leasing company to employ the
Employee for the benefit of the Company and its subsidiaries and affiliates),
and the Employee agrees to accept employment with the Company, on the terms and
conditions set forth in this Agreement.
     (b) Position, Duties and Authority. During the Employment Period (as
defined below), the Employee shall serve as the Chief Operating Officer of the
Company, and in such other position or capacity for the Company or its
affiliates as the Company may request, and shall have such responsibilities,
duties and authority that are customary for the position of Chief Operating
Officer, subject at all times to the control and direction of the President of
the Company and the Board of Directors of the Company (the “Board”), and shall
perform such services as customarily are provided by the Chief Operating Officer
of a corporation and such other services consistent with his position as shall
be assigned to him from time to time by the President of the Company or the
Board.
     (c) Service. During the Employment Period, the Employee shall serve the
Company and its subsidiaries faithfully and to the best of his abilities and
devote his entire business time, attention and energy exclusively to the
business and affairs of the Company (including its affiliates) and the promotion
of its interests. The Employee shall perform his duties in a diligent manner;
shall not engage in activities which are or could be detrimental to the existing
or future business or reputation of the Company or its affiliates; and shall
observe and comply with all laws, customs, and standards of business ethics and
honest business practices. During the Employment Period, the Employee shall not
engage in any other business activity which, in the reasonable judgment of the
President or the Board, conflicts with the duties of the Employee hereunder or
the interests of the Company (or its affiliates), whether or not such activity
is

-17-



--------------------------------------------------------------------------------



 



pursued for gain, profit or other pecuniary advantage; provided, however, that
it is understood that this Section 1(c) shall not preclude Employee from making
passive investments (constituting ownership of less than two (2%) percent of any
class of equity interest) in a publicly held business, firm or entity. The
Employee’s principal base of operation for the performance of the Employee’s
duties under this Agreement shall be in Englewood Cliffs, New Jersey; provided,
however, that the Employee shall perform such duties and responsibilities at
such other places as shall from time to time be reasonably necessary to fulfill
the Employee’s obligations under this Agreement in the discretion of the
Company.
     (d) Professional Standards. Recognizing and acknowledging that it is
essential for the protection and enhancement of the name, reputation and
business of the Company and its subsidiaries and the good will pertaining
thereto, the Employee shall perform his duties under this Agreement
professionally and in accordance with applicable law and the standards
established by the Company from time to time; and the Employee shall not act,
and shall refrain from acting, in any manner that could harm or tarnish the
name, reputation, business or income of the Company and its subsidiaries or the
good will pertaining thereto.
2. Compensation and Benefits. For all services rendered by the Employee in any
capacity during the Employment Period, including, without limitation, services
as an officer, director or member of any committee of the Company, its
subsidiaries or any division thereof, the Employee shall be compensated as
follows (subject, in each case, to the provisions of Section 11 below):
     (a) Base Salary. During the Employment Period, the Company shall pay the
Employee a base salary (the “Base Salary”) at the rate of $300,000 on an
annualized basis. The Employee’s Base Salary shall be payable in accordance with
the Company’s customary payroll practices in place from time to time. The
Employee’s annual rate of Base Salary may be increased as determined by the
Board in its sole discretion except that by June 1, 2009, the Base Salary shall
equal or exceed $350,000.
     (b) Bonuses. During fiscal 2008, the Company will develop an annual
performance-based bonus program. The Employee shall be eligible to receive
bonuses with respect to the Employment Period, the amount of which, if any,
shall be determined by the Board pursuant to the terms of such program but shall
in any case provide for a cash bonus of up to $175,000 of all performance goals
for fiscal 2008 based on satisfaction of all performance goals at the highest
level set by the Board. The Employee shall not be entitled to receive any bonus
unless he remains employed by the Company both at the time the bonus, if any, is
determined, and at the time such bonus, if any, is payable; provided, however,
that if the Employee’s employment is terminated at the end of the term due to
the expiration of the Employment Period, he shall nonetheless be entitled to
receive any bonus earned during the last year of the Employment Period. Any such
bonus payable following expiration of the Employment Period shall be paid by no
later than March 15 of the year following the year in which the Employment
Period expires. If there is a restatement of the financial statements of the
Company due to malfeasance or negligence of the Employee, and if the Employee
would have received a reduced bonus amount under the bonus program pursuant to
the restated financial statements as compared to the bonus he actually received
as a result of the incorrect financial statements, the Employee shall be
obligated to return to the Company the excess bonus amount.

-18-



--------------------------------------------------------------------------------



 



     (c) Stock Awards. During the Employment Period, the Employee shall be
eligible to receive from time to time stock option grants or restricted stock
grants in amounts, if any, as determined by the Compensation Committee of the
Board in its sole discretion; provided, however, that for the 2008 fiscal year,
the Employee shall have an opportunity to earn restricted stock with a market
value at date of grant of up to $175,000 if all performance goals are achieved
at the highest level set by the Board, and which restricted shares shall
thereafter vest in annual increments of 20% cash over 5 years subject to
Employee remaining in the employ of the Company after the Employment Period,
with certain rights to accelerated vesting on death or disability or upon
non-renewal of this agreement (other than for Cause as defined below or if
Employee declines to renew the agreement). Such stock options or restricted
stock grants shall be subject to the terms and conditions established in the
Company’s equity compensation plans in effect from time to time (the “Option
Plan”) and a separate stock option or restricted stock grant agreement between
the Company and the Employee that sets forth, among other things, the vesting
schedule, transfer restrictions, securities law legends and other terms of such
grants.
     (d) Benefits. During the Employment Period, the Employee shall be entitled
to participate in all of the Company’s employee benefit plans and programs
(excluding severance plans, if any) as the Company generally maintains from time
to time during the Employment Period for the benefit of its similarly-situated
employees, in each case subject to the eligibility requirements and other terms
and provisions of such plans or programs. The Company may amend, modify or
rescind any employee benefit plan or program and change employee contribution
amounts to benefits costs without notice in its discretion.
     (e) Vacation. During the Employment Period, the Employee shall be entitled
to the same paid vacation, and paid sick leave benefits as outlined in the
Company’s employee handbook or its equivalent as the other executive officers of
the Company, but in no case less than 21 business days per year, to be taken at
such time or times as shall be mutually convenient to the Company and the
Employee and consistent with his duties and obligations to the Company.
     (f) Expenses. During the Employment Period, the Employee shall be
reimbursed by the Company for all reasonable expenses incurred by him in
connection with the performance of his duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time, and upon
receipt of appropriate documentation.
3. Non-Competition.
     (a) The Employee acknowledges and understands that, in view of the position
that the Employee will hold as an employee of the Company, the Employee’s
relationship with the Company will afford the Employee extensive access to
Confidential Information (as defined below) of the Company and its affiliates.
Employee therefore agrees that during the course of Employee’s employment with
the Company and for a period of 18 months after termination of the Employee’s
employment with the Company (for any reason or no reason) (collectively,
“Restricted Period”), the Employee shall not: anywhere within the United States
of America or any other country in which the Company or its affiliates then
conducts or proposes to conduct

-19-



--------------------------------------------------------------------------------



 



business, either directly or indirectly, as an owner, stockholder, member,
partner, joint venturer, investor, officer, director, consultant, independent
contractor, agent or employee, engage in any business or other commercial
activity which is engaged in or is seeking to engage in a “competitive
business.” As used in this Agreement, the term “competitive business” shall mean
any individual or enterprise engaged in the business of acquiring, managing,
collecting and/or servicing receivables or any other business competitive with
the type of business conducted by the Company or its affiliates on the date of
termination of the Employee’s employment with the Company.
     (b) The Employee further agrees that, during the Restricted Period, the
Employee shall not, directly or indirectly, either on the Employee’s own behalf
or on behalf of any other individual or commercial enterprise: (i) contact,
communicate, solicit or transact any business with or assist any third party in
contacting, communicating, soliciting or transacting any business with (A) any
of the customers or vendors of the Company or its affiliates (including but not
limited to suppliers of consumer receivables), (B) any prospective customers of
the Company or its affiliates being solicited at the time of the termination of
the Employee’s employment, or (C) any individual or entity who or which was
within the most recent twelve (12) month period a customer or vendor of the
Company or its affiliates, for the purpose of inducing such customer, potential
customer or vendor to be connected to or benefit from any competitive business
or to terminate its or their business relationship with the Company or its
affiliates; (ii) solicit, induce or assist any third party in soliciting or
inducing any individual or entity who or which is then (or was at any time
within the preceding 12 months) an employee, consultant, independent contractor
or agent of the Company or its affiliates to leave the employment of the Company
or its affiliates or cease performing services for the Company or its
affiliates; (iii) hire or engage or assist any third party in hiring or
engaging, any individual or entity that is or was (at any time within the
preceding 12 months) an employee, consultant, independent contractor or agent of
the Company or its affiliates, or (iv) solicit, induce or assist any third party
in soliciting or inducing any other person or entity (including, without
limitation, any third-party service provider or distributor) to terminate its
relationship with the Company or its affiliates or otherwise interfere with such
relationship.
4. Non-Disparagement. The Employee will not at any time (during or after
Employee’s employment with the Company disparage the reputation of the Company,
its affiliates and its or their respective customers or vendors and its or their
respective officers, directors, agents or employees. The Company will not at any
time (during or after Employee’s employment with the Company) disparage the
reputation of the Employee.
5. Confidential Information. While working or performing services for the
Company or otherwise, the Employee may develop or acquire knowledge of (or may
previously have developed or acquired knowledge of) Confidential Information
relating to the Company, its business, potential business or that of its
affiliates and its or their respective customers and vendors. “Confidential
Information” includes all trade secrets, know-how, show-how, theories,
technical, operating, financial, and other business information, whether or not
reduced to writing or other medium and whether or not marked or labeled
confidential, proprietary or the like, specifically including, but not limited
to, information regarding source codes, software programs, computer systems,
algorithms, formulae, apparatus, concepts, creations, costs, plans,

-20-



--------------------------------------------------------------------------------



 



enhancements, research, specifications, works of authorship, techniques,
documentation, models and systems, sales and pricing techniques, designs,
inventions, discoveries, products, improvements, modifications, methodology,
processes, concepts, records, files, memoranda, reports, plans, proposals, price
lists, customer, vendor, collaborator/partner or distributor information,
product development and project procedures. Confidential Information does not
include general skills, experience or information that is generally available to
the public, other than information which has become generally available as a
result of Employee’s direct or indirect act or omission. With respect to
Confidential Information of the Company, its affiliates and its and their
respective customers and vendors:
     (a) The Employee will use Confidential Information only in the performance
of Employee’s duties for the Company. The Employee will not use Confidential
Information at any time (during or after the Employee’s employment with the
Company) for Employee’s personal benefit, for the benefit of any other
individual or entity, or in any manner adverse to the interests of the Company,
its affiliates and its or their respective customers and vendors;
     (b) The Employee will not disclose Confidential Information at any time
(during or after Employee’s employment with the Company) except to authorized
Company personnel, unless the Company consents in advance in writing or unless
the Confidential Information indisputably becomes of public knowledge or enters
the public domain (other than through an unauthorized disclosure by the Employee
or through a disclosure not by the Employee which the Employee knew or should
have known was an unauthorized disclosure);
     (c) The Employee will safeguard the Confidential Information by all
reasonable steps and abide by all policies and procedures of the Company in
effect from time to time regarding storage, copying, destroying, publication,
posting and handling of such Confidential Information, in whatever medium or
format that Confidential Information takes;
     (d) The Employee will execute and abide by all confidentiality agreements
which the Company reasonably requests the Employee to sign or abide by, whether
those agreements are for the benefit of the Company, an affiliate or an actual
or potential customer thereof; and
     (e) The Employee will return all materials, substances, models, software,
prototypes and the like containing and/or relating to Confidential Information,
together with all other property of the Company and its affiliates (all of which
shall remain the exclusive property of the Company) and its and their respective
customers and vendors, to the Company when the Employee’s employment
relationship with the Company terminates, or otherwise on demand. The Employee
shall not retain any copies or reproductions of correspondence, memoranda,
reports, notebooks, drawings, photographs, databases, diskettes, or other
documents or electronically stored information of any kind relating in any way
to the business, potential business or affairs of the Company, its affiliates
and its and their respective customers and vendors.
6. Reasonable Restrictions/Damages Inadequate Remedy. The Employee acknowledges
that the restrictions contained in Sections 3-5 (inclusive) are reasonable and
necessary to protect the legitimate business interests of the Company and its
affiliates and that any breach by the

-21-



--------------------------------------------------------------------------------



 



Employee of any provision contained therein will result in immediate irreparable
injury to the Company or its affiliates for which a remedy at law would be
inadequate. The Employee further acknowledges that the restrictions contained in
Sections 3-5 (inclusive) will not prevent Employee from earning a livelihood
during the Restricted Period. Accordingly, the Employee acknowledges that, in
the event of any breach or threatened breach by the Employee of the provisions
of Sections 3-5 (inclusive), the Company and/or its subsidiaries shall be
entitled to temporary, preliminary and permanent injunctive or other equitable
relief against the Employee (without being obligated to post a bond or other
collateral) and to an equitable accounting of all earnings, profits and other
benefits arising, directly or indirectly, from such violation, which rights
shall be cumulative and in addition to (rather than instead of) any other rights
or remedies available at law or in equity. In addition (and not instead of those
rights), the Employee further covenants that he shall be responsible for payment
of the fees and costs of the Company’s (and its affiliates’) attorneys and
experts, as well as the Company’s (and its affiliates’) court or other forum
costs, pertaining to any suit, arbitration, mediation, action or other
proceeding (including the costs of any investigation related thereto) arising
direct or indirectly out of the Employee’s violation or threatened violation of
any of the provisions of Section 3-5 (inclusive).
7. Separate Covenants. In the event that any court of competent jurisdiction
shall determine that any one or more of the provisions contained in Sections 3-5
(inclusive) shall be unenforceable in any respect, then such provision shall be
deemed limited and restricted to the extent that the court shall deem the
provision to be enforceable. It is the intention of the parties to this
Agreement that the covenants and restrictions in Sections 3-5 (inclusive) be
given the broadest interpretation permitted by law. The invalidity or
unenforceability of any provision of Sections 3-5 (inclusive) shall not affect
the validity or enforceability of any other provision hereof.
8. Insurance. The Employee agrees to submit to such medical examinations as may
be reasonably required by the Company to enable the Company to obtain, at its
option, key man life insurance on the life of the Employee and disability
insurance in such amount and with such insurer as the Company may determine in
its sole discretion. The Company will also provide the Employee with life
insurance with beneficiaries to be designated by Employee in an amount to be set
by the Company and will explore the possibility of providing Employee with
personal disability insurance.
9. Employment Period. The period of Employee’s employment by the Company under
this Agreement shall commence on the effective date of this Agreement (the
“Commencement Date”) and, subject to earlier termination pursuant to Section 10
below, shall continue until December 31, 2009 (the “Employment Period”).
10. Events of Termination. This Agreement and the Employee’s employment
hereunder shall terminate upon the occurrence of any on or more of the following
events:
     (a) Death. In the event of the Employee’s death, this Agreement and the
Employee’s employment hereunder shall automatically terminate on the date of
death.

-22-



--------------------------------------------------------------------------------



 



     (b) Resignation by the Employee. The Employee may terminate this Agreement
and his employment hereunder for any reason or no reason by giving ninety
(90) days prior written notice of resignation to the Company; provided, however,
that the Company reserves the right to accept the Employee’s notice of
resignation and to accelerate such notice and make the Employee’s resignation
effective immediately, or on any other date prior to the Employee’s intended
last day of work as the Company deems appropriate.
     (c) Disability. To the extent permitted by law, in the event of the
Employee’s Disability (as defined below), the Company may terminate this
Agreement and the Employee’s employment hereunder upon written notice to the
Employee. The Employee’s employment shall terminate on the date on which such
notice is given.
     (d) Termination by the Company for Cause. The Company may, at its option,
terminate this Agreement and the Employee’s employment hereunder for Cause (as
defined below) by giving notice of termination to the Employee. The Employee’s
employment shall terminate on the date on which such notice shall be given.
     (e) Without Cause by the Company. The Company may, at its option, at any
time terminate this Agreement and the Employee’s employment hereunder Without
Cause (as defined below) by giving ninety (90) days prior written notice (or
payment of ninety (90) days Base Salary in lieu of notice) to the Employee of
the Company’s intention to terminate this Agreement and his employment
hereunder.
     (f) Expiration of the Employment Period. This Agreement and the Employee’s
employment hereunder shall automatically terminate upon the expiration of the
Employment Period; provided however, that each party shall give the other ninety
(90) days written notice prior to the end of the Expiration Period if it does
not intend to seek in good faith an extension or renewal of this Agreement.
11. Definitions Relating to Termination
     (a) Disability. The term “Disability” shall mean any physical or mental
disability of the Employee that prevents the Employee from performing his duties
under this Agreement for a period of at least 120 consecutive days in any
12-month period or 150 non-consecutive days in any 12-month period.
     (b) Cause. The term “Cause” shall mean any one of the following:
          (i) The Employee’s failure or refusal to perform his duties and
responsibilities as set forth in Section 1 hereof; provided, however, in the
event that such lack of performance is subject to cure, the lack of performance
shall not constitute “Cause” unless it is not cured by the Employee within
10 days after written notice thereof;
          (ii) The Employee’s conviction of a felony or of any crime involving
moral turpitude;

-23-



--------------------------------------------------------------------------------



 



          (iii) The commission by the Employee of a fraudulent, illegal or
dishonest act, or act in violation of the rules and regulations of the
Securities and Exchange Commission, in connection with the performance of his
duties to the Company or its affiliates;
          (iv) The commission by the Employee of any willful misconduct or gross
negligence which reasonably could be expected to have the effect of injuring the
reputation, financial condition, business or business relationships (monetarily
or otherwise) of the Company (and its affiliates, individually or taken as a
whole) and/or the Employee;
          (v) Violation by the Employee of the Company’s policies and procedures
in place from time to time; provided, however, in the event that such violation
is subject to cure, the violation shall not constitute “Cause” unless it is not
cured by the Employee within 10 days after written notice thereof; or
          (vi) Any other material breach of any of the provisions of this
Agreement (including without limitation, a breach of the Employee’s obligations
under Sections 3, 4 or 5).
     (c) Without Cause. The term “Without Cause” shall mean a termination by the
Company of this Agreement and Employee’s employment hereunder for any reason
other than death, Disability or for Cause.
12. Effect of Termination. Upon the termination of this Agreement and the
Employee’s employment hereunder pursuant to Section 10 or otherwise, but except
as provided in Section 13, the Company’s sole obligation to Employee under this
Agreement or otherwise shall be to pay to the Employee any Base Salary earned by
Employee, but not yet paid to Employee, prior to the date of such termination.
Notwithstanding the foregoing, in the event that this Agreement and Employee’s
employment hereunder is terminated by the Company during the Employment Period
by reason of Disability pursuant to Section 10(c) or Without Cause pursuant to
Section 10(e) above and subject to Employee’s execution and delivery of a
general release agreement (in a form satisfactory to the Company) in favor of
the Company and its subsidiaries and its and their respective officers,
directors, employees and agents (which general release agreement shall release
the released parties from all liability and include such other terms as are
reasonably necessary to protect the interests of the released parties), the
Company shall continue (i) to pay to Employee the Base Salary and (ii) continue
to provide Employee with health, medical and other insurance coverage to the
extent available under the terms of the Company’s benefit plans (or make the
COBRA payments if health insurance benefits are not available under a plan to
which COBRA is applicable, but coverage by making COBRA payments is available),
for the following period (a) the balance of term of this Agreement if
termination is for Disability or (b) 18 months following the effective date of
termination if termination is Without Cause; provided however, that if the
Employee receives any disability insurance payments from policies provided by
the Company, the Company’s obligations hereunder shall be reduced by the amount
of such payments computed on an after tax basis. Employee acknowledges and
agrees that irrespective of the basis for the termination of the Employee’s
Employment with the Company, except as provided above, the Employee shall cease
to participate in all of the Company’s benefit plans and programs on the last
day of his employment by the Company; provided, however that nothing in this
Agreement shall preclude the Employee from exercise his rights if any, (i) under

-24-



--------------------------------------------------------------------------------



 



COBRA, or (ii) with respect to stock option grants in accordance with the terms
of the applicable grant agreements and the Option Plan.
     Notwithstanding the foregoing, if necessary to comply with the restriction
in Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) concerning payments to “specified employees”, the continued payments of
Base Salary following the termination of Employee’s employment pursuant to the
preceding paragraph shall commence on the first business day of the seventh
month following the Employee’s date of termination and the first such payment
shall include the cumulative amount of any payments that would have been paid
prior to such date if not for such restriction, together with interest on such
cumulative amount during the period of such restriction at a rate, per annum,
equal to the applicable federal short-term rate (compounded monthly) in effect
under Section 1274(d) of the Code on the date of termination. For purposes of
Sections 12 and 13 hereof, the Employee shall be a “specified employee” for the
12-month period beginning on the first day of the fourth month following each
“Identification Date” if he is a “key employee” (as defined in Section 416(i) of
the Code without regard to Section 416(i)(5) thereof) of the Company at any time
during the 12-month period ending on the “Identification Date.” For purposes of
the foregoing, the Identification Date shall be December 31. Notwithstanding
anything contained herein to the contrary, the Employee shall not be considered
to have terminated employment with the Company for purposes of Sections 12 and
13 hereof unless he would be considered to have incurred a “termination of
employment” from the Company within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii).
     13. Change of Control. Notwithstanding the foregoing, if the Employee’s
employment with the Company is terminated for any reason by either party within
180 days following a Change of Control, the Company shall, within twenty
(20) days of Employee’s Date of Termination, pay Employee (or his estate in the
event of his death) (A) a lump sum amount in cash equal to two (2) times the sum
of (i) the per annum Base Salary in effect on the Date of Termination, and
(ii) the highest annual cash bonus compensation earned by Employee during his
employment with the Company, and (B) any unpaid reimbursable expenses
outstanding, and any unused accrued vacation, as of the Date of Termination
provided, however, that if necessary to comply with the restriction in Section
409A(a)(2)(B) of the Code concerning payments to “specified employees”, the
amount set forth in clause (A) above shall be paid on the first business day of
the seventh month following the Employee’s date of termination (or death, if
earlier), together with interest on such cumulative amount during the period of
such restriction at the rate set forth in Section 12 hereof. In addition, the
Company shall continue to provide Employee with the benefits and perquisites set
forth under Section 2(d) for two years from the Date of Termination, as though
the Employee had not terminated employment.
For purposes of this Agreement, the term “Change in Control” shall have the same
meaning assigned such term under the terms of the Stock Option Plan of the
Company as in effect on the Commencement Date or as amended or modified from
time to time and any related terms set forth in such plan used in defining
Change in Control are hereby incorporated by reference. If Employee’s employment
is terminated by the Company without Cause prior to the date of a Change in
Control, but Employee reasonably demonstrates that the termination (A) was at
the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control or (B) otherwise arose in
connection with, or in anticipation of, a

-25-



--------------------------------------------------------------------------------



 



Change in Control which has been threatened or proposed, such termination shall
be deemed to have occurred after a Change in Control for purposes of this
Agreement provided a Change in Control shall actually have occurred.
Notwithstanding anything contained herein to the contrary, the aggregate amount
payable to the Employee (or his estate in the event of his death) pursuant to
this Section 13 shall be limited, if necessary, to an amount that is no more
than the maximum amount which can be paid to Employee (or his estate) without
causing any portion of such payment to be nondeductible by the Company solely
because of Section 280G of the Internal Revenue Code of 1986, as amended.
14. Governing Law and Dispute Resolution. Any and all actions or controversies
arising out of this Agreement or the Employee’s employment, including, without
limitation, tort claims, shall be construed and enforced in accordance with the
internal laws of the State of New Jersey, without regard to the choice of law
principles thereof. Except with respect to the Company’s and the Employee’s
right to seek injunctive or other equitable relief (including, without
limitation, pursuant to Section 6), any dispute, controversy or claim based on,
arising out of or relating to the interpretation and performance of this
Agreement, Employee’s employment or any termination hereof or thereof or any
matter relating to the foregoing shall be solely submitted to and finally
settled by arbitration by a single arbitrator in accordance with the
then-current rules of the American Arbitration Association (“AAA”), including
without limitation any claims for discrimination under any applicable federal,
state or local law or regulation. Any such arbitration shall be conducted in the
New Jersey office of the AAA located closest to Englewood Cliffs, New Jersey.
The single arbitrator shall be appointed from the AAA’s list of arbitrators by
the mutual consent of the parties or, in the absence of such consent, by
application of any party to the AAA. A decision of the arbitrator shall be final
and binding upon the parties. The parties agree that this Section 14 shall be
grounds for dismissal of any court action commenced by either party with respect
to this Agreement, other than (i) post-arbitration actions seeking to enforce an
arbitration award and (ii) actions seeking appropriate equitable or injunctive
relief, including, without limitation, pursuant to Section 6 hereof. The Company
shall pay the pay the fees of the arbitrator and each party shall be responsible
for its own legal fees, costs of its experts and expenses of its witnesses. The
arbitrator’s remedial authority shall equal the remedial power that a court with
competent jurisdiction over the parties and their dispute would have. Any award
rendered shall be final, binding and conclusive (without the right to an appeal,
unless such appeal is based on fraud by the other party in connection with the
arbitration process) upon the parties and any judgment on such award may be
enforced in any court having jurisdiction, unless otherwise provided by law. The
Company and the Employee acknowledge that it is the intention of the parties
that this Section 14 shall apply to all disputes, controversies and claims,
including, without limitation, any rights or claims the Employee may have under
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Equal Pay Act,
the New Jersey Law Against Discrimination, the New Jersey Civil Rights Act, the
Conscientious Employee Protection Act and all other federal, state or local
laws, rules or regulations relating to employment discrimination or otherwise
pertaining to this Agreement, Employee’s employment or termination thereof. The
Company and the Employee knowingly and voluntarily agree to this arbitration
provision and acknowledge that arbitration

-26-



--------------------------------------------------------------------------------



 



shall be instead of any civil litigation, meaning that Employee and the Company
are each waiving any rights to a jury trial.
15. Representations and Warranties by the Employee. The Employee represents and
warrants to the Company that (a) the Employee has the legal capacity to execute
and perform this Agreement, (b) this Agreement is a valid and binding agreement
enforceable against the Employee according to its terms, and (c) the Employee
does not have any non-disclosure, non-solicitation, non-compete or other similar
obligations to any other individual or entity (including, without limitation,
any previous employer) that would conflict with, prohibit or inhibit the
performance of the Employee’s duties under this Agreement. The Employee further
acknowledges that, while this Employment Agreement is intended to comply with
the requirements of Section 409A of the Code and Treasury Regulations
promulgated thereunder, any tax liability incurred by the Employee under
Section 409A of the Code is solely the responsibility of the Employee.
16. Modification. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, and may be modified only
by a written instrument duly executed by the Employee and the President of the
Company.
17. Notices. Any notices, demands or other communications required or permitted
to be given hereunder by any party to the other shall be in writing and shall be
deemed to have been duly given (i) on the date delivered if personally
delivered, (ii) on the date sent by telecopier with automatic confirmation by
the transmitting machine showing the proper number of pages were transmitted
without error, or (iii) on the date targeted for delivery if delivered by a
nationally recognized overnight courier or similar courier service, (iv) or
three (3) days after the date sent by registered or certified mail, postage
prepaid, in each case addressed to the Company or the Employee as follows:

     
(a)
  if to the Company, addressed to it at:
 
   
 
  210 Sylvan Avenue
 
  Englewood Cliffs, New Jersey 07632
 
  Attention: President
 
  Fax No. 201.569.4595
 
   
 
  with copies to:
 
   
 
  Lowenstein Sandler PC
 
  65 Livingston Avenue
 
  Roseland, New Jersey 07068
 
  Attn: Daniel J. Barkin, Esq.
 
  Fax No. 973.597.2307
 
   
(b)
  If to the Employee, addressed to him at:
 
   
 
  210 Sylvan Avenue
 
  Englewood Cliffs, New Jersey 07632
 
  Attention: Vice President

-27-



--------------------------------------------------------------------------------



 



     
 
  Fax No. 201.569.4595

or to such other persons or addressed as may be designated in writing by the
party to receive such notice.
18. Waiver. Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing and
signed by the Employee or the President of the Company, as applicable.
19. Assignment. The Employee’s rights and obligations under this Agreement shall
not be transferable by assignment or otherwise. The Company may assign its
rights and obligations hereunder to any of its subsidiaries or affiliates. The
Company will provide notice of such assignment to the Employee.
20. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Employee and his heirs and personal
representatives, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns (including, without limitation, the
purchaser of all or substantially all of its assets).
21. Headings. The headings in this Agreement are solely for the convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.
22. Cooperation. Employee agrees to cooperate both during and after Employee’s
employment with the Company, at the Company’s sole cost and expense, with any
investigation by the Company involving the Company or any employee or agent of
the Company.
23. Severability. The provisions of this Agreement are severable and should any
provision hereof be void, voidable or unenforceable under any applicable law,
such void, voidable or unenforceable provision shall not affect or invalidate
any other provision of this Agreement, which shall continue to govern the
relative rights and duties of the parties as though the void, voidable or
unenforceable provision were not a part hereof.
24. Survival. The provisions of Sections 3-7 (inclusive); 12 and 14-25
(inclusive) shall survive the expiration or earlier termination of this
Agreement.
25. Acknowledgment. The Employee specifically acknowledges that: the Employee
has read and understands all of the terms of this Agreement; in executing this
Agreement, the Employee does not rely on any inducements, agreements, promises
or representations of the Company or any agent of the Company, other than the
terms and conditions specifically set forth in this Agreement; the Employee has
had an opportunity to consult with independent counsel with respect to the terms
of this Agreement; that Lowenstein Sandler PC is representing the Company in
connection with this Agreement and not the Employee; and that the Employee

-28-



--------------------------------------------------------------------------------



 



has made such investigation of the facts pertaining to this Agreement and of all
the matters pertaining hereto as he deems necessary.

-29-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Employee have executed this
Agreement on January 28, 2008 effective as of the Commencement Date.

            COMPANY:

ASTA FUNDING, INC.
      By:   /s/ Gary Stern         Gary Stern, President & CEO               
EMPLOYEE:
      /s/ Cameron Williams       Cameron Williams           

-30-